Citation Nr: 0507400	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-02 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  He died in May 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans' Affairs (hereinafter "VA") Regional 
Office in Atlanta, Georgia, which denied a claim of 
entitlement to service connection for the cause of the 
veteran's death.  


REMAND

The claims file contains a statement from Robert C. Hermann, 
M.D., dated in May 2003, in which Dr. Hermann states that he 
treated the veteran between August 1995 and his death in May 
1997.  Dr. Herman states, in essence, that the veteran's 
service-connected duodenal ulcer symptoms worsened during the 
veteran's course of treatment, to include gastric stasis, 
abdominal pain and interference with his nutritional status.  
He concluded, "The effects of gastric stasis on his quality 
of life and nutritional status may have contributed to his 
death."  

The claims files currently contain treatment records from the 
R. T. Jones Regional Hospital, dated between 1989 and 1992, 
as well as a December 1996 progress note from Dr. Hermann, 
and a January 1997 radiological consultation report from 
Louis Chatham, M.D., (of the Marietta Medical Center).  As 
Dr. Hermann has indicated that he was one of the veteran's 
treating physicians at the time of his death, and as the 
record only contains one of Dr. Hermann's reports for the 
period during which he treated the veteran (i.e., between 
August 1995 and his death in May 1997) a remand is required 
for the RO to attempt to obtain Dr. Hermann's records.  

In addition, the Board finds that a remand is required in 
order to obtain an etiological opinion.  Not only do there 
appear to be missing and relevant treatment reports, but Dr. 
Hermann's opinion is vague in its terms and is not shown to 
have been based on a review of the veteran's C-file.  On 
remand, after all relevant medical treatment reports have 
been obtained, the claim should be referred to an oncologist 
for an etiological opinion.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for the veteran's metastatic 
renal cell carcinoma symptoms which are 
not currently associated with the claims 
file, to include records from Dr. Herman 
dated between 1995 and the veteran's 
death in 1997.  After securing any 
necessary releases, the RO should obtain 
these records.

2.  Thereafter, the RO should arrange for 
the claims folder and a copy of this 
REMAND to be reviewed by an oncologist.  
The oncologist is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent or greater) that the service 
connected duodenal ulcer contributed 
substantially or materially to cause the 
veteran's death.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




